DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 20, 2020 has been entered.
Applicants' arguments, filed August 6, 2020, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 31-38 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Amended claim 31 recites “wherein the 
Moreover, is it unclear whether the broad limitation (particle size distribution from about 100 microns to about 1,000 microns) or the narrow limitation (particle size distribution (x(90%)log) from about 100 microns to about 850 microns) controls. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 31 recites the broad recitation of about 100 microns to about 1000 microns, and the claim recites about 100 microns to about 850 microns which is the narrower statement of the range.
Indefiniteness Remarks
Examiner previously suggested that the phrase “and/or” be amended to “or” so that the conflicting limitations were recited in the alternative. Applicants submit they have amended the claims to recite “and” so the claims clearly require both the broad and narrow limitations, however Applicants submit that the broad and narrow limitations are directed to separate properties. 
Examiner disagrees. Both limitations are drawn to particle size distribution as evidenced by the recitations “granules have a particle size distribution”. Thus, Applicants argument is unpersuasive as the claims provide no direction as to which of the limitations controls regarding the particle size distribution.  

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-45 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Karaborni (U.S. 2010/0226981 – IDS dated 5/5/2014) in view of Gangakhedkar (U.S. 8,148,414 – IDS dated 12/28/2015).
Karaborni teaches making granules comprising greater 95% prodrug in order to reduce the size of the dosage form [0007]. The granules also contain pharmaceutically acceptable excipients including hydroxypropylmethylcellulose (HPMC) and sodium laurel sulfate (SLC) may be included at 1% each [0128]. Other useful suitable excipients include 0.41% silicon dioxide glidant [0130]. The particles may range in mean particle size of d10 fraction from about 40-150 µm (Figure 7). The tablet may also be formed as compression aides, and combinations thereof [0078]. Examples of materials useful in coatings for physical protection of the core include permeable or soluble materials such as hydroxypropylmethyl cellulose, hydroxypropyl cellulose, lactose, hydroxypropylethyl cellulose, hydroxyethyl cellulose, and xanthan gum [0078]. These coatings may be applied to tablet dosage forms by methods known to those skilled in the art [0078].
Karaborni does not teach the specific prodrug to be N,N-Diethylcarbamoyl methyl methyl(2E)but-2-ene-1,4-dioate. 
Gangakhedkar teaches a pharmaceutical composition in the form of a powder, pellet or tablet comprising one of the prodrug active agents taught (col.32). The prodrug active agents can be administered in multiple daily doses (col.32) totaling 10mg-4g per day (col.34) in order to treat psoriasis, asthma, multiple sclerosis, inflammatory bowel disease, or arthritis (col.1). A preferred prodrug is N,N-Diethylcarbamoyl methyl methyl(2E)but-2-ene-1,4-dioate (col.14). 
Gangakhedkar does not teach a granulation having 95 wt% prodrug.
It would have been prima facie obvious to one of ordinary skill in the art making the oral composition of Karaborni to select the orally administered prodrug taught by Gangakhedkar. One of ordinary skill in the art would have had a reasonable expectation of success in delivering a known prodrug for oral delivery in a formulation known to deliver an oral prodrug. In doing so, it would have been prima facie obvious to formulate a coating on the tablet based on Karaborni. Since the claim is drawn to a product, . 

Claims 31-45 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Gangakhedkar (U.S. 8,148,414 – IDS dated 12/28/2015) in view of Karaborni (U.S. 2010/0226981 – IDS dated 5/5/2014), and Tanoue (U.S. 2011/0123615). 
Applicants submit that the combination of Gangakhedkar and Karaborni does not teach a compression coating layer. 
Tanoue teaches forming granules into an active agent containing tablets and applying a coating to the tablet via compression [0080]. The granules are milled and sieved to the desired size (i.e.150-500 microns) ([0116] and Examples).  
It would have been prima facie obvious to one having ordinary skill in the art making the oral composition of Karaborni and Gangakhedkar to mill and sieve the granules to the desired size and apply a tablet coating via compression as taught by Tanoue. Where the ranges of particle sizes instantly recited overlaps or lies within the range taught by the prior art, prima facie obviousness exists. MPEP 2144.05(I). 

Obviousness Remarks 
Applicants argue that Karaborni teaches only a d10 of about 40-150 microns for gabapentin prodrug (Figure 7), however d10, d90 and overall particle size distribution are distinct properties. Thus, the d10 cannot be extrapolated to obtain an overall particle size distribution or d90 value. Applicants request the rejection be withdrawn. 
Examiner disagrees that the rejection should be withdrawn. Patent claims are interpreted under the broadest reasonable interpretation (BRI) standard set forth in MPEP 2111. Here, the recitation of “a particle size distribution” is recited with and without the parenthetical (x(90%)log). Since it is not clear whether the limitation contained in parentheses is limiting on the claim, the BRI of both particle recitations is that the recitation includes any particle size distribution. Particle size distributions include d10, d90, d50, etc. Since Applicants have not specified which of the distributions the claims required (outside of parentheses), the claim permits any particle size distribution (i.e. d10, d50, d90). Applicant’s argument appears to be based on reading limitations into the claims that are not clearly set forth in the claims. MPEP 2111.01(II) states that it is improper to import claim limitations from the specification, so Applicants argument is unpersuasive. 

Applicants argue that the combination of Karaborni and Gangakhedkar fails to teach or suggest a compression coating, so the rejection should be withdrawn. 
Examiner disagrees. As discussed above, Karaborni teaches application of a coating. While the method step of applying the coating is not required in a product-by-process claim, it would have been prima facie obvious to one of skill in the art applying 

Applicants argue that one of skill in the art formulating the dosage of Karaborni and Gangakhedkar would not have looked to Tanoue because it does not relate to high loading active agents and the active agents used are different from those used in Karaborni and Gangakhedkar. 
Examiner disagrees. Tanoue teaches a method of applying a coating via compression. One of ordinary skill in the art making the dosage of Karaborni and Gangakhedkar would have been motivated to apply the coating comprising compression aides using a known compression method for forming the coating, such as that taught by Tanoue. 

Applicants previously argued that the Karaborni and Tanoue references teach use of an active agent different from that instantly recited, so the rejection should be withdrawn. 
Examiner disagreed. The rejection is based on obviousness rather than anticipation. As explained above, based on the combination of Karaborni and Gangakhedkar (and optionally Tanoue), one of skill in the art would have found it prima facie obvious to include the prodrug of Gangakhedkar in the dosage form in order to treat psoriasis, asthma, MS, IBS, or arthritis as taught by Gangakhedkar. Substitution of a known drug or prodrug into a known delivery formulation is nothing more than substitution of one known element for another to obtain predictable results. MPEP 

Applicants argued that the combination of Karaborni and Gangakhedkar fails to suggest using granules in the recited ranges, so the rejection should be withdrawn. More specifically, Applicants that selecting the specific particle size distribution range would not have been considered by a person of skill in the art to be a simple exercise given its dependence on multiple variable including active agent, flowability, porosity, moisture and surface texture. 
Examiner disagreed. Examiner submits that one of skill in the art would have found it prima facie obvious to choose a granules from within the range instantly recited based on the overlap of the prior art ranges. MPEP 2144.05(I). While many parameters may influence sizing granules, the process of doing is routine for one of skill in the art of forming oral dosages and may be as simple as using an appropriate sized sieve to separate particles of the desired size from those of the non-desired size. Examiner further notes that the instant claims are very broad in that they permit any particle size distribution from about 100 microns to 100 microns. This recitation may include particles with a d10 of 1000 microns or a d90 of 100 microns.  Accordingly, Applicants claimed size is very broad and their argument is unpersuasive. 

Applicants argued that the cited prior art references do not teach a dosage form which “releases 90 wt% of the active agent within 0.5 to 24 hours” when in a sodium phosphate dissolution medium buffered to pH 6.8, maintained at 37º and stirred at 100 rpm as recited in instant claim 26. 
.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-45 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,416,096; claims 1-18 of U.S. Patent No. 10,107,760; and claims 1-12 of U.S. Patent No. 10,940117  in view of Karaborni (U.S. 2010/0226981 – IDS dated 5/5/2014) and Tanoue (U.S. . Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it prima facie obvious to  formulate the patented prodrug in a known prodrug formulation as taught by Karaborni using known procedures in the art such as compression coating as taught by Tanoue. Such a combination is nothing more than combining prior art elements according to known method to yield predictable results. See MPEP 2143(I)(A). 


Double Patenting Remarks
Applicants request that the double patenting rejections be held in abeyance until such time that otherwise allowable subject matter is identified, at which time Applicants will file a terminal disclaimer if deemed appropriate. 
In Accordance with Applicants request, the rejection is maintained. 


Conclusion
No claims are currently allowed. 






Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612